FILED
                             NOT FOR PUBLICATION                            DEC 15 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


GASPAR MENDEZ ORTIZ,                             No. 13-72900

               Petitioner,                       Agency No. A073-751-784

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted December 9, 2015**

Before:        WALLACE, RAWLINSON, and IKUTA, Circuit Judges.

      Gaspar Mendez Ortiz, a native and citizen of Guatemala, petitions for review

of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for withholding of removal

and relief under the Convention Against Torture (“CAT”). We have jurisdiction


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. We review for substantial evidence the agency’s factual

findings and we review de novo questions of law. Wakkary v. Holder, 558 F.3d
1049, 1056 (9th Cir. 2009). We deny the petition for review.

      Substantial evidence supports the agency’s finding that Mendez Ortiz’s

experiences in Guatemala, where he once heard gunshots and Awakatecos threw

rocks at him one time and pushed him in a market another time, did not rise to the

level of persecution. See id. at 1059-60 (record did not compel a finding of past

persecution where applicant was beaten and robbed twice, and accosted by

threatening mobs); Hoxha v. Ashcroft, 319 F.3d 1179, 1182 (9th Cir. 2003)

(harassment, threats, and one beating did not compel a finding of past persecution).

Further, substantial evidence supports the agency’s finding as to future persecution

where Mendez Ortiz failed to demonstrate sufficient individualized risk that it is

more likely than not that he would be persecuted if he returned to Guatemala. See

Nagoulko v. INS, 333 F.3d 1012, 1018 (9th Cir. 2003) (possibility of persecution

“too speculative”); see also Wakkary, 558 F.3d at 1066 (“[a]n applicant for

withholding of removal will need to adduce a considerably larger quantum of

individualized-risk evidence to prevail than would an asylum applicant”). We

reject Mendez Ortiz’s contention that the BIA’s analysis was inadequate and

incomplete. Thus, Mendez Ortiz’s withholding of removal claim fails.


                                          2                                   13-72900
      Finally, substantial evidence also supports the agency’s denial of CAT relief

because Mendez Ortiz failed to establish it is more likely than not that he would be

tortured by or with the consent or acquiescence of the government if returned to

Guatemala. See Silaya v. Mukasey, 524 F.3d 1066, 1073 (9th Cir. 2008); see also

Alphonsus v. Holder, 705 F.3d 1031, 1049-50 (9th Cir. 2013) (portions of country

reports contradicted petitioner’s claim).

      PETITION FOR REVIEW DENIED.




                                            3                                 13-72900